Title: From James Madison to Julius A. Bingham, 1 July 1822
From: Madison, James
To: Bingham, Julius A.


                
                    Sir
                    Montpr. July 1. 1822
                
                I have recd. your letter of the 24. Ul. with it a Copy of the prospectus to which it relates.
                The collective form in which the proposed Documents are to be printed, will doubtless be a recommendation of the work. But most of them have been so often before the public in other forms that the success of the publication might be questionable without an interesting addition of original matter. This addition it appear[s] is to be made under the head of “illustrative notes;[”] and if executed with the ability & information to be expected,

may give a historical value to the work, rendering it extensively acceptable. Be pleased to forward the two copies of it whenever issued from the press.
            